ALLOWABILITY NOTICE

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Katherine Stuckman on 01/24/2022.
The application has been amended as follows (added language is underlined and removed language is shown with a strikethrough).  Please replace the claims filed 04/05/2021 with the following claim set. Claims not listed are left unamended:

1. (currently amended) A lesion tracking system comprising:
at least one processor; and
a memory that stores operational instructions that, when executed by the at least one processor, cause the lesion tracking system to:
receive, via a receiver, a first medical scan that is associated with a first unique patient ID and a first scan date and a second medical scan that is associated with the first unique patient ID and a second scan date that is more recent than the first scan date, wherein the first medical scan includes a first plurality of image slices, and wherein the second medical scan includes a second plurality of image slices;
	detect a first lesion in the first medical scan by utilizing a computer vision model;
	determine an anatomical location of the first lesion;

perform a lesion area calculation for each one of the first subset of image slices to generate a first set of lesion area measurements;
perform a lesion volume calculation on the first set of lesion area measurements to generate a first lesion volume measurement;
detect the first lesion in the second medical scan by utilizing the computer vision model and by further utilizing the anatomical location of the first lesion;
determine a second subset of image slices of the second plurality of image slices that include the first lesion;
perform the lesion area calculation for each one of the second subset of image slices to generate a second set of lesion area measurements;
perform the lesion volume calculation on the second set of lesion area measurements to generate a second lesion volume measurement;
calculate a lesion volume change measurement by utilizing the first lesion volume measurement and the second lesion volume measurement; 
transmit the lesion volume change measurement, via a transmitter, to a client device for display via a display device;
generate, in a first temporal period, a longitudinal lesion model by performing a training step on a plurality of sets of longitudinal data, wherein dates of medical scans of different ones of the plurality of sets of longitudinal data have relative time differences corresponding to different time spans, wherein each set of the plurality of sets of longitudinal data corresponds to one of a plurality of unique patient IDs, and wherein one set of longitudinal data of the plurality of sets of longitudinal data is based on the first lesion volume measurement and the second lesion volume measurement;

utilize the longitudinal lesion model to perform an inference step on the third medical scan to generate, for a second lesion detected in the third medical scan, lesion change prediction data for at least one projected time span ending after a current date, wherein performing the inference step on the third medical scan includes generating, for the second lesion detected in the third medical scan, a plurality of lesion change prediction data for a corresponding plurality of different projected time spans ending after the current date based on the different time spans; and
transmit the lesion change prediction data, via the transmitter, to the client device for display via the display device.

Claim 13 (cancelled)

16. (currently amended) A method for execution by a lesion tracking system, comprising:
receiving, via a receiver, a first medical scan that is associated with a first unique patient ID and a first scan date and a second medical scan that is associated with the first unique patient ID and a second scan date that is more recent than the first scan date, wherein the first medical scan includes a first plurality of image slices, and wherein the second medical scan includes a second plurality of image slices;
detecting a first lesion in the first medical scan by utilizing a computer vision model;
determining an anatomical location of the first lesion;
determining a first subset of image slices of the first plurality of image slices that include the first lesion;
performing a lesion area calculation for each one of the first subset of image slices to generate a first set of lesion area measurements;

detecting the first lesion in the second medical scan by utilizing the computer vision model and by further utilizing the anatomical location of the first lesion;
determining a second subset of image slices of the second plurality of image slices that include the first lesion;
performing the lesion area calculation for each one of the second subset of image slices to generate a second set of lesion area measurements;
performing the lesion volume calculation on the second set of lesion area measurements to generate a second lesion volume measurement;
calculating a lesion volume change measurement by utilizing the first lesion volume measurement and the second lesion volume measurement; 
transmitting the lesion volume change measurement, via a transmitter, to a client device for display via a display device;
generating, in a first temporal period, a longitudinal lesion model by performing a training step on a plurality of sets of longitudinal data, wherein each set of the plurality of sets of longitudinal data corresponds to one of a plurality of unique patient IDs, and wherein one set of longitudinal data of the plurality of sets of longitudinal data is based on the first lesion volume measurement and the second lesion volume measurement;
receiving, in a second temporal period that is strictly after the first temporal period, a third medical scan, via the receiver, that is associated with a second unique patient ID that is distinct from the plurality of unique patient IDs;
utilizing the longitudinal lesion model to perform an inference step on the third medical scan to generate, for a second lesion detected in the third medical scan, lesion change prediction data for at least one projected time span ending after a current date, wherein performing the inference step on the third medical scan includes generating, for the second lesion detected in the third medical scan, a plurality of lesion change prediction data for a corresponding plurality of different projected time spans ending after the current date; and
wherein a selected one of the plurality of lesion change prediction data is displayed via the display device based on a corresponding selected one of the corresponding plurality of different projected time spans based on user input in response to a prompt via a user interface. 

Claim 20 (cancelled)

Reasons for Allowance
Applicants have agreed to an Examiner’s Amendment to incorporate subject matter that was indicated as allowable in the 1/24/2022 telephone interview. 
Previously withdrawn claims 2-11 and 17-19 are now dependent upon allowable claims and as such are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/08/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler
Claims 1-12 and 14-19 are allowed. Claims 13 and 20 are cancelled.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, alone or in combination, fails to fairly teach or suggest these limitations, including the concept of a system to receive a first medical scan that is associated with a first unique patient ID and a first scan date and a second medical scan that is associated with the first unique patient ID and a second scan date that is more recent than the first scan date, wherein the first medical scan includes a first plurality of image slices, and wherein the second medical scan includes a second plurality of image slices, detect a first lesion in the first medical scan by utilizing a computer vision model, determine an anatomical location of the first lesion, determine a first subset of image slices of the first plurality of image slices that include the first lesion, perform a lesion area calculation for each one of the first subset of image slices to generate a first set of lesion area measurements, perform a lesion volume calculation on the first set of lesion area measurements to generate a first lesion volume measurement, detect the first lesion in the second medical scan by utilizing the computer vision model and by further utilizing the anatomical location of the first lesion, determine a second subset of image slices of the second plurality of image slices that include the first lesion, perform the lesion area calculation for each one of the second subset of image slices to generate a second set of lesion area measurements, perform the lesion volume calculation on the second set of lesion area measurements to generate a second lesion volume measurement, calculate a lesion volume change measurement by utilizing the first lesion volume measurement and the second lesion volume measurement, transmit the lesion volume change measurement, via a 
For example, Sawyer is a system that uses medical images to track lesion growth and predict future lesion progress, but is missing a number of claimed features. Smolyar teaches a system for lesion contour detection, followed by 2D lesion area calculation in the way required by the claims. The 2D slice’s lesion area calculation is 
Zhang teaches a system for tumor growth prediction via ConvNet learning based on training by population images (other patients) as well as on a patient's personal imaging. In training the model a range of time spans between imaging is used. Time interval is used as a feature in the prediction process and as an input to the prediction model. However, Zhang does not teach a plurality of lesion change prediction data for a corresponding plurality of different projected time spans ending after the current date based on the different time spans, as required by the claims.
The claim language goes beyond the similarities of these devices and Applicant’s invention and a combination could not reasonably be made without impermissible hindsight. The differences here are viewed as allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raphael Schwartz whose telephone number is 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Raphael Schwartz/
Examiner, Art Unit 2661

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661